Name: Commission Implementing Regulation (EU) 2015/329 of 2 March 2015 derogating from Union provisions on animal and public health as regards the introduction into the European Union of food of animal origin destined for EXPO Milano 2015 in Milan (Italy) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade policy;  agricultural policy;  European Union law;  culture and religion;  trade;  animal product;  health;  tariff policy
 Date Published: nan

 3.3.2015 EN Official Journal of the European Union L 58/52 COMMISSION IMPLEMENTING REGULATION (EU) 2015/329 of 2 March 2015 derogating from Union provisions on animal and public health as regards the introduction into the European Union of food of animal origin destined for EXPO Milano 2015 in Milan (Italy) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the third indent of Article 8(5), Article 9(2)(b) and Article 9(4) thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), and in particular the second paragraph of Article 9 thereof, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (3), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) Italy will host the universal exhibition named EXPO Milano 2015 which will take place in Milan from 1 May to 31 October 2015. The central theme of this exhibition is Feeding the planet  Energy for life. It is planned that about 150 countries will participate in the EXPO Milano 2015 and, in relation with the theme, it is expected that food products, including products of animal origin, will have to be introduced into the Union from third countries. (2) The authorisation to export products of animal origin to the Union is granted to third countries based on a number of requirements laid down in the Union legislation, which take into account animal and public health concerns. However, not all the countries taking part in EXPO Milano 2015 are fully authorised to export products of animal origin to the Union. It is therefore opportune to establish certain derogations to the current import health requirements in order to authorise the introduction of those products exclusively for the purpose of their use in EXPO Milano 2015. (3) As regards the animal health aspects, the products of animal origin that give rise to a risk of introduction of animal diseases into the Union, such as fresh meat and meat products, milk and dairy products and other products of animal origin, are only allowed to be imported into the Union if all the relevant animal health guarantees provided for in the Union import legislation are fulfilled. The same applies to products of animal origin in transit through the Union on the condition that they are transported into a third country. To be authorised to be imported or transit through the Union the products of animal origin are to originate from third countries specifically listed in the relevant animal health import legislation and have undergone the specific treatments provided for in such legislation. (4) Therefore, in order to protect the animal health status of the Union, only products of animal origin which fulfil the Union animal health import or transit requirements should be authorised to enter the Union for the purpose of their use in EXPO Milano 2015. (5) Considering the risks involved with the introduction into the Union of products of animal origin not in conformity with the Union public health requirements and, at the same time, the need to protect public health, it is necessary to ensure that those products are in conformity with the public health requirements of the third country of origin and that they are fit for human consumption in that country. This would result in the same risk travellers from the Union would face while travelling and consuming such goods in the relevant third country. In addition, the competent Italian authorities have provided guarantees aimed at avoiding that the abovementioned risks can affect human health within the Union in a negative way. (6) Therefore, the Italian Authorities shall ensure that not any of the non-conform products are consumed and marketed outside EXPO Milano 2015. (7) Considering the important public health risks linked to bivalve molluscs, the introduction into the Union of bivalve molluscs in any form destined for EXPO Milano 2015 should only be allowed if those products fulfil the public health import requirements laid down in the relevant Union legislation. For that reason, those products should be exempted from the scope of this Regulation. (8) Taking into account the animal and public health risks represented by products of animal origin from third countries for which special protection or safeguard measures have been or will be adopted due to animal and public health concerns in accordance with Article 22 of Council Directive 97/78/EC (4), it is opportune to exempt those products from the scope of this Regulation. (9) In order to reduce the risks linked to the introduction into the Union of products of animal origin that do not fulfil all the animal and public health requirements of the Union, those products should be subject to strict control measures and be traceable in all stages of transport, storage, delivery and disposal of their remainder or waste and be used only for the purposes of EXPO Milano 2015, preventing their marketing in the Union. (10) In order to allow that those products may enter the Union while preventing at the same time their placing on the Union market, they should be placed under the temporary importation procedure in accordance with Article 576(1) of Regulation (EEC) No 2454/93 (5) until they are consumed on the spot at EXPO Milano 2015 or any remainders of those products disposed of in accordance with the provisions of Regulation (EC) No 1069/2009 of the European Parliament and of the Council (6) as category 1 material or re-exported. Where necessary such products should be moved under the external transit procedure referred to in Article 91(1) of Regulation (EEC) No 2913/92 (7) from the point where they entered the Union to Italy before they are placed under temporary importation. The consumption or destruction of such products is to be considered as re-exportation in accordance with Article 582(2) of Regulation (EEC) No 2454/93. (11) In addition, to ensure that those non-conform products are not placed on the Union market, they should only be transported directly to EXPO Milano 2015 or, if necessary for logistic reasons, to specifically approved customs warehouses as provided for by Articles 12 and 13 of Directive 97/78/EC for intermediate storage before their final delivery to EXPO Milano 2015. (12) In order to ensure the traceability of the non-conforming products of animal origin, the competent authorities should use the integrated computerised veterinary system (Traces) introduced by Commission Decision 2004/292/EC (8) (hereinafter referred to as the Traces system) for recording the relevant data pertaining to the products from the moment of their introduction into the Union until they are consumed on the EXPO Milano 2015 exhibition site or disposed of after the end of the event. (13) In order to inform the visitors and staff of EXPO Milano 2015 of the possible risk for consumption of any non-conform products and to ensure that those products are not consumed and marketed outside the EXPO Milano 2015 site due to the public health risk they may pose, the Italian authorities should provide information that certain products of animal origin originating from third countries do not comply with Union public health standards but only with those of the relevant third countries of origin and that the consumption and marketing of those products is prohibited outside the EXPO Milano 2015 exhibition site. (14) As the EXPO Milano 2015 will be a temporary event, the provisions laid down in this Regulation should only apply for a limited period of time. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation provides for a derogation from Union provisions on animal and public health rules governing the introduction of products of animal origin or food containing those products into the Union and destined to the exhibition site of EXPO Milano 2015 as described in point 1 of Annex I (Exhibition site of EXPO Milano 2015). This Regulation does not apply to bivalve molluscs referred to in point 2.1 of Annex I to Regulation (EC) No 853/2004 or to food derived from those animals. This Regulation applies without prejudice to the safeguard measures adopted in accordance with Article 22 of Directive 97/78/EC and in force during the period of application of this Regulation. Article 2 Requirements for the products destined to the exhibition site of EXPO Milano 2015 Member States shall authorise the introduction of consignments of products of animal origin or food containing those products from third countries or establishments from which imports of those products or food containing those products to the Union is not permitted pursuant to Union law, only for the purpose of their use in the exhibition site of EXPO Milano 2015 and if they: (a) come from a third country taking officially part in the EXPO Milano 2015 and are destined to the exhibition stand of that third country in the exhibition site of EXPO Milano 2015; and (b) are packaged in sealed containers or packages that do not allow any leakage of the content and are marked with the words for exclusive destination EXPO Milano 2015 in red and white and in a readable size proportionate to the dimension of those containers or packages; and (c) if listed in Annex II, comply with all of the following conditions: (i) they are authorised for transiting through the Union in accordance with the requirements for transit through the Union laid down in the legal acts referred to in Annex II for each product which shall apply by way of analogy, (ii) they are accompanied by the veterinary certificate for transit or storage set out in the provisions referred to in Annex II for each listed product which shall apply by way of analogy, (iii) they are accompanied by the veterinary certificate set out in Annex III, (iv) they are placed under the temporary importation procedure in accordance with Article 576(1) of Regulation (EEC) No 2454/93, (v) where they are intended to be moved from a border inspection post, which is listed in Annex I to Commission Decision 2009/821/EC (9) or in any relevant agreement between the Union and third countries, outside Italy to Italy, they are placed for that purpose, under the external transit procedure referred to in Article 91(1) of Regulation (EEC) No 2913/92 before being placed under the temporary importation procedure in accordance with Article 576(1) of Regulation (EEC) No 2454/93 in Italy; (d) if not listed in Annex II, comply with the all of the following conditions: (i) they are accompanied by the veterinary certificate set out in Annex III, (ii) they comply with the conditions listed in point (iv) and (v) of paragraph (c) of this Article. Article 3 Introduction of the products The consignments of products referred to in Article 2 shall comply with the following conditions: (a) they are introduced in the Union through a border inspection post listed in Annex I to Decision 2009/821/EC or in any relevant agreement between the Union and third countries, and (b) they are notified to the border inspection post of entry at least two working days before their arrival. Article 4 Tasks of the border inspection post of entry and of the competent customs authorities 1. The border inspection post of entry shall: (a) carry out a documentary and identity check as provided for in Article 4 of Directive 97/78/EC; (b) check whether the consignments of products referred to in Article 2 originating from one of the third countries participating in the EXPO Milano 2015 are destined to the exhibition stand of that third country in the exhibition site of EXPO Milano 2015; and (c) issue a Common Veterinary Entry Document (CVED) with the Traces system, destined for the Traces local veterinary unit Milano CittÃ IT03603 referred to in Annex II to Decision 2009/821/EC (local veterinary unit Milano CittÃ IT03603) or, in case the products are first sent to a customs warehouse referred to in point 2 of Annex I, to the Traces unit responsible for the relevant customs warehouse; (d) ensure that the consignments are sent directly to the exhibition site of EXPO Milano 2015 or to a customs warehouse referred to in point 2 of Annex I; (e) permit the transiting of the consignments not covered by the Annex to Commission Decision 2011/163/EU (10) provided that they are sent directly to the exhibition site of EXPO Milano 2015 or to a customs warehouse referred to in point 2 of Annex I; (f) reject or destroy products which do not comply with the requirements of Article 2. 2. The border inspection post of entry and the competent customs authorities shall ensure the following: (a) the products are placed under the temporary importation procedure in accordance with Article 576(1) of Regulation (EEC) No 2454/93 until they are consumed at the exhibition site of EXPO Milano 2015 or destroyed as provided for in points 10 and 11 of Article 7; (b) where necessary, the products are moved under the external transit procedure referred to in Article 91(1) of Regulation (EEC) No 2913/92 from the entry point into the Union to Italy before they are placed under temporary importation. Article 5 Tasks of the border inspection posts responsible for the customs warehouses referred to in Annex I Where the consignments have been sent to a customs warehouse referred to in point 2 of Annex I, the border inspection posts responsible for the customs warehouses concerned shall: (a) ensure that the consignments are sent from the customs warehouse referred to in Annex I directly to the exhibition site of EXPO Milano 2015; (b) ensure that the consignments are transported to the exhibition site of EXPO Milano 2015 under the supervision of the competent authorities in vehicles or containers sealed by those authorities; (c) ensure that the official veterinarian at the customs warehouse informs the local veterinary unit Milano CittÃ IT03603 at the exhibition site of EXPO Milano 2015, via Traces of the planned arrival of the consignment at the exhibition site of EXPO Milano 2015; (d) take note of and record the information received via Traces of the arrival of the consignment from the local veterinary unit Milano CittÃ IT03603 at the exhibition site of EXPO Milano 2015; (e) record the data referred to in point A of Annex IV in relation to the consignment sent to the exhibition site of EXPO Milano 2015. Article 6 Tasks of the local veterinary unit Milano CittÃ IT03603 at the exhibition site of EXPO Milano 2015 The local veterinary unit Milano CittÃ IT03603 at the exhibition site of EXPO Milano 2015 shall: (a) carry out a documentary and identity check at the time of arrival of each consignment of products referred to in Article 2 at the exhibition site of EXPO Milano 2015 and verify the integrity of the seals and the correspondence of the consignment received with the information in the CVED in Traces; (b) ensure that the consignment is effectively introduced in the exhibition site of EXPO Milano 2015; (c) inform the border inspection post of entry or the border inspection post responsible for the customs warehouse of dispatch by means of Traces of the arrival of the consignment in the exhibition site of EXPO Milano 2015 and the integrity of that consignment; (d) record all data referred to in point B of Annex IV pertaining to the consignments received; (e) ensure that the food is only used for display and/or tasting on the spot. Article 7 Tasks of the local veterinary unit Milano CittÃ IT03603 after arrival of the products in the exhibition site of EXPO Milano 2015 Once the consignments referred to in Article 2 arrived in the exhibition site of EXPO Milano 2015, the local veterinary unit Milano CittÃ IT03603 shall: (1) keep the register referred to in Article 6(d) updated with information on the use of the consignments; (2) ensure that the consignments do not represent evident alterations or damages which may make them unfit for their proposed use; (3) seize and destroy the consignments which, for any reason, cannot be considered as suitable for tasting on the spot; (4) identify a person at the exhibition stand where the products are destined for who is responsible for the implementation of the measures provided for in Article 8(2); (5) inform the responsible person referred to in point 4 of the obligations provided for in Article 8(2); (6) identify all the places in the exhibition site of EXPO Milano 2015, where the products of the consignment will be displayed or used for tasting on the spot; (7) guarantee the full traceability of the consignments within the exhibition site of EXPO Milano 2015; (8) guarantee that the products may only be used for display or tasting on the spot; (9) ensure that no product is sold or made available to EXPO Milano 2015 visitors and EXPO Milano 2015 staff for other purposes than display or tasting on the spot; (10) ensure that all consignments or parts thereof not used for display or tasting on the spot are collected and disposed of as category 1 material in accordance with points (a) to (c) of Article 12 of Regulation (EC) No 1069/2009 or re-exported to a third country not later than 31 December 2015; (11) ensure that the special containers containing consignments or parts thereof referred to in point 10 may leave the exhibition site of EXPO Milano 2015 only if they are hermetically sealed and destined to a place of destination where the material will be disposed of in accordance with points (a) to (c) of Article 12 to Regulation (EC) No 1069/2009 or re-exported to a third country not later than 31 December 2015; (12) at the end of the EXPO Milano 2015 and not later than 31 December 2015, inform the competent customs authorities about the consumption or disposal of the products. Article 8 Obligations of the EXPO 2015 SpA and exhibitors of EXPO Milano 2015 1. The EXPO 2015 SpA shall: (a) identify all the exhibitors present in the EXPO Milano 2015 and make available to the local competent authorities updated lists of those exhibitors; (b) identify for each exhibitor a person responsible for implementing the measures provided for in paragraph 2; (c) provide logistical support for the transport of the products covered by this Regulation to structures where they can be treated as provided for in points 10 and 11 of Article 7. 2. The exhibitors of EXPO Milano 2015 shall: (a) give logistical support to the competent authorities in charge of the application of this Regulation with respect to the storage of the products referred to in Article 2; (b) ensure that the use of the products referred to in Article 2 is limited to display or tasting on the spot; (c) provide upon request and under the supervision of the competent authorities separated spaces and appropriate means dedicated to the storage of the products referred to in Article 2 not used for display or tasting on the spot; (d) inform the competent authorities of any non-compliance or any possibly imminent non-compliance arising with respect to the implementation of the measures provided for in this paragraph; (e) ensure that any product referred to in Article 2 not used for display or tasting on the spot is recorded and disposed of as provided for in points 10 and 11 of Article 7. Article 9 Information to the visitors and staff of EXPO Milano 2015 1. The competent Italian authority shall ensure that at least the following information is displayed to visitors and staff of the EXPO Milano 2015 in the locations of EXPO Milano 2015 where the products referred to in Article 2 are given to the public or are used to prepare food to be given to the public: This food contains products of animal origin coming from countries outside the EU and complies only with the standards of public health of those countries. The consumption and distribution of such products are prohibited outside the exhibition site of EXPO Milano 2015. 2. EXPO 2015 SpA shall make available to the competent Italian authorities, the necessary tools and spaces for the display of the information referred to in paragraph 1. Article 10 Entry into force and application 1. This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. 2. This Regulation shall apply from 1 March 2015 to 31 October 2015. However, points 10 and 11 of Article 7, Article 8(1)(c) and 8(2)(a) and (e) shall continue to apply until all products, or parts thereof, referred to in Article 2 introduced under this Regulation have been disposed of in accordance with those Articles not later than 31 December 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 125, 23.5.1996, p. 10. (4) Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (OJ L 24, 30.1.1998, p. 9). (5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (6) Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (OJ L 300, 14.11.2009, p. 1). (7) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). (8) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (OJ L 94, 31.3.2004, p. 63). (9) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). (10) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX I (1) Exhibition site of EXPO Milano 2015 The exhibition site of EXPO Milano 2015 (TRACES LVU: Milano CittÃ IT03603) (2) Authorised customs warehouses Customs warehouses authorised under Articles 12 and 13 of Directive 97/78/EC by the Italian competent authorities and published on the official website of the Italian Ministry of Health: http://www.salute.gov.it ANNEX II List of products and provisions referred to in points (i) and (ii) of Article 2(c) Description of products (1) Union legal acts including the requirements for transit to be applied and the relevant veterinary certificate models to be used Meat Commission Regulation (EU) No 206/2010 (2) including the veterinary certificate model set out in Annex III thereto Commission Regulation (EC) No 798/2008 (3) including the veterinary certificate model set out in Annex XI thereto Commission Regulation (EC) No 119/2009 (4) including the veterinary certificate model set out in Annex III thereto Meat preparations Commission Decision 2000/572/EC (5) including the veterinary certificate model set out in Annex III thereto Meat products Commission Decision 2007/777/EC (6) including the veterinary certificate model set out in Annex IV thereto Milk and dairy products Commission Regulation (EU) No 605/2010 (7) including the veterinary certificate model set out in Part 3 of Annex II thereto Composite products Commission Regulation (EU) No 28/2012 (8) including the veterinary certificate model set out in Annex II thereto Eggs, egg products Regulation (EC) No 798/2008 including the veterinary certificate model set out in Annex XI thereto Fishery products of aquaculture origin Commission Regulation (EC) No 2074/2005 (9) including the veterinary import certificate model set out in Appendix IV to Annex VI thereto (1) The products referred to in the first column of the table fall within the scope of the corresponding Union acts listed in the second column. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Regulation (EC) No 119/2009 of 9 February 2009 laying down a list of third countries or parts thereof, for imports into, or transit through, the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits and the veterinary certification requirements (OJ L 39, 10.2.2009, p. 12). (5) Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (OJ L 240, 23.9.2000, p. 19). (6) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (7) Commission Regulation (EU) No 605/2010 of 2 July 2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk and dairy products intended for human consumption (OJ L 175, 10.7.2010, p. 1). (8) Commission Regulation (EU) No 28/2012 of 11 January 2012 laying down requirements for the certification for imports into and transit through the Union of certain composite products and amending Decision 2007/275/EC and Regulation (EC) No 1162/2009 (OJ L 12, 14.1.2012, p. 1). (9) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 27). ANNEX III Model certificate for products of animal origin or food containing those products intended for consignment to the EXPO Milano 2015 ANNEX IV Data referred to in Articles5 (e) and 6(d) and in point 1 of Article 7 A. Data to be recorded at the customs warehouses in accordance with Article 5(e) by the responsible border inspection post The following data shall be recorded in accordance with Article 5(e): (1) Date of arrival at the customs warehouse; (2) Description of the products; (3) Quantity; (4) Third country of origin; (5) EU Border Inspection Post (BIP) of entry; (6) Number of the Common Veterinary Entry Document (CVED) generated by TRACES and issued at the BIP of entry; (7) Number of seal put by the health authorities of the third country of origin (Article 2(b)) and reported in the specific health certificate accompanying the consignments as laid down in Annex III to this Regulation; (8) Number of customs transport document under which the consignments are transported from the BIP of entry to the authorised customs warehouse; (9) Contact details of the person responsible for the consignment; (10) Date of exit of the consignment/part of consignment from the authorised customs warehouses to the exhibition site of EXPO Milano 2015; (11) Number of customs transport document of the consignment/part of consignment which has been dispatched from the authorised customs warehouses to the exhibition site of EXPO Milano 2015; (12) Nature of the consignment/part of consignment which has been dispatched from the authorised customs warehouses to the exhibition site of EXPO Milano 2015; (13) Quantity of consignment/part of consignment which has been dispatched from the authorised customs warehouses to the exhibition site of EXPO Milano 2015; (14) Number of CVED issued for the consignment/part of consignment which has been dispatched from the authorised customs warehouses to the exhibition site of EXPO Milano 2015. B. Data to be recorded at the internal structures of EXPO Milano 2015 in accordance with Article 6(d) and point 1 of Article 7 The following data shall be recorded in accordance with Article 6(d) and point 1 of Article 7: (1) Date of arrival at the exhibition site of EXPO Milano 2015; (2) Description of the products; (3) Quantity; (4) Third country of origin; (5) EU Border Inspection Post (BIP) of entry or authorised customs warehouses from which the products are dispatched to the exhibition site of EXPO Milano 2015 (if applicable); (6) Number of the Common Veterinary Entry Document (CVED) generated by TRACES and issued by the BIP of entry or number of the new CVED issued by the authorised customs warehouses for the consignment dispatched to the exposition site of EXPO Milano 2015 (if applicable); (7) Number of the customs transport document of the consignment/part of consignment sent to the exposition site of EXPO Milano 2015 from the BIP of entry or from the authorised customs warehouses; (8) Number of the seal put by the health and customs authorities of the BIP of entry or by the health and customs authorities of the BIP competent for the authorised customs warehouses (if applicable); (9) Quantity of products of the consignment already used for the purposes of EXPO Milano 2015 (namely display or tasting on the spot); (10) Remaining quantity not used yet.